DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				General Remarks:
-Claims 1-7, and 9-20 are pending
-Claims 1, 19 and 20 are independent
-Claims 8, 17 and 18 are cancelled
-IDS files 05/24/2021 has been considered
-112 Rejection has been withdrawn

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Response to Arguments
-Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. Applicant argued that the combination does not explicitly disclose that  second chatbot that is being associated with a second messaging application that is incompatible with the first messaging application”.
Examiner respectfully disagrees:
Yi discloses cross platform messaging between users that use different messaging platform by using a chat proxy (chatbot) that interfaces the corresponding messaging platform (messaging application) of each device.
-Yi, in [0030] discloses to facilitate cross-platform chat communications, chat server 20 comprises a plurality of chat proxies 30 (chatbots) and a chat synchronizer 40. Each chat proxy 30 (chatbot) is unique and corresponds to a particular chat platform 50 (messaging application). In the embodiment of FIG. 1 and fig. 8, for example, there are four chat proxies 30--a FACEBOOK proxy 32, a SKYPE proxy 34, a WHAT'S APP proxy 36, and a VIBER proxy 48 (chatbots for corresponding messaging applications of messenger of Facebook, Viber WHAT`s APP (messaging applications)). Further, each chat proxy 30 functions as a valid, active user on its corresponding chat network 50. For example, consider a situation where the user of client device 12 has an active FACEBOOK account. As described later in more detail, FACEBOOK proxy 32 is configured to obtain the logon credentials of that user (e.g., Username and Password), and use those credentials to log onto the user's FACEBOOK account as the user of client device 12. Once the FACEBOOK proxy 32 is logged onto the FACEBOOK account, chat messages may be sent by client server 20 via FACEBOOK proxy 32 to other FACEBOOK users on behalf of the user of See [0113] that states HERMES (chatbot) is the unique name of the particular chat proxy 30 that sent the chat message on Mike's behalf. As stated previously, this is because the chat proxy HERMES, which is specifically associated with FACEBOOK, is logged onto FACEBOOK as an actual valid user).
-Further Yi in fig. 8 below discloses the user device 16 uses Facebook`s Messenger messaging application and it is interfaced with user 14 that used Viber messaging application (incompatible messaging applications)where that are behind the Facebook chat proxy (Facebook chatbot) and Viber chat proxy (Viber chatbot)respectively. The Viber messaging application 58 and the Messenger messaging application 52 interact with each other through the Facebook chat proxy (chat bot) and the Viber chat proxy (chatbot) that corresponds to incompatible messaging applications.

    PNG
    media_image1.png
    1043
    1712
    media_image1.png
    Greyscale

-Yi, in [0052] discloses for data and information originating from the FACEBOOK platform 52 (messaging application), the browser application 32b receives the information and passes that information to the proxy middleware 32a (part of chat proxy 32 (Facebook chatbot)). The proxy middleware 32a then provides that received content as text, for example, to the chat synchronizer 40. Upon receipt, the chat synchronizer 40 determines which client device 12, 14 should receive the content based on 
-Further Yi in [0064-0066] discloses indirect messaging, involves a situation where one or more of the intended recipient(s) of the chat message and the sending user is/are on different, possibly incompatible, chat platforms 50 (incompatible messaging applications). [0065] Regardless, the chat synchronizer 40 determines whether direct or indirect messaging is required to communicate the received chat message to the other users in the virtual chat room 60 (box 144)… Provided the chat proxies 30 are the same, chat synchronizer 40 sends the chat message to the intended recipient(s) via direct messaging (box 146). Otherwise, the chat synchronizer 40 sends the chat message to the intended recipient(s) via the identified chat proxy 30.[0066] Particularly, using the routing table 42, the chat synchronizer 40 will locate the intended recipient(s) and determine the chat proxy 30 with (chatbot) which they are associated (box 148)…The chat synchronizer 40 then sends the edited chat message to the proxy middleware of the selected chat proxy 30 to send on to the associated chat platform 50 (box 150).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 10-11, 14-15, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatti (US 20180025726), further in view of Yi (US Pg. no. 20160149839), further in view of Niko “How Bot-to-Bot could Soon replace APIs”, hereinafter Niko, further in view of Brown (US Pg. no. 20150186156).
Regarding claim 1.  Gatti discloses a communication method for cross-platform messaging, the method comprising:
Operatively coupling a first chatbot associated with a first user, a second chatbot associated with a second user, and a central messaging system ([0048] discloses a system that is operatively coupled where each person is represented by a representative device for Bob, Alice, Marie, and John. Each person in the system has a "representative" chatbot, say Bob, Alice, Marie and John, which work as proxies by forwarding the users messages to the group chat and by receiving all the exchanged messages in the group chat to the user's device so the user can read them; fig. 3, Bob, Alice and multi-chatbot middleware/mediator (central messaging system) operatively coupled);
receiving the message from the first chatbot, the first chatbot being associated with a first messaging application ([0048] discloses a system that is operatively coupled where each person is represented by a representative device for Bob, Alice, Marie, and John. Each person in the system has a "representative" chatbot, say Bob, Alice, Marie and John, which work as proxies by forwarding the users messages to the group chat and by receiving all the exchanged messages in the group chat to the user's device so the user can read them. The messaging applications on the devices that initiate the chat message corresponds to the messaging application);
transmitting the message to the second chatbot (fig. 3B discloses the second device`s chatbot that is Alice chatbot receives message from the first Chabot (Bob) as indicated by the bi-directional arrow. The messaging application of the second device (Alice) receiving the message from the Allice chatbot corresponds to the second messaging application; [0048] discloses a system that is operatively coupled where each person is represented by a representative device for Bob, Alice, Marie, and John. Each person in the system has a "representative" chatbot, say Bob, Alice, Marie and John, which work as proxies by forwarding the users messages to the group chat and by receiving all the exchanged messages in the group chat to the user's device so the user can read them. The system may have different chatbots that interact with the users in group chats. The messaging applications on different devices corresponds to different messaging applications; fig. 3, bob, Alice and multi-chatbot middleware or mediator that corresponds to central messaging system);
But, Gatti does not explicitly disclose:

transmitting information relating to the first chatbot to the second chatbot to program the first chatbot; and
transmitting information relating to the second chatbot to the first chatbot to program the second chatbot to enable the first user and the second user to send messages to one another via the first chatbot and the second chatbot.
However, in the same field of endeavor, Yi discloses transmitting message to second chatbot that is being associated with a second messaging application that is incompatible with the first messaging application (Yi in fig. 8 below discloses the user device 16 uses Facebook`s Messenger messaging application and it is interfaced with user 14 that used Viber messaging application (incompatible messaging applications)where that are behind the Facebook chat proxy (Facebook chatbot) and Viber chat proxy (Viber chatbot)respectively. The Viber messaging application 58 and the Messenger messaging application 52 interact with each other through the Facebook chat proxy (chat bot) and the Viber chat proxy (chatbot) that corresponds to incompatible messaging applications; Yi, in [0052] discloses for data and information originating from the FACEBOOK platform 52 (messaging application), the browser application 32b receives the information and passes that information to the proxy middleware 32a (part of chat proxy 32 (Facebook chatbot)). The proxy middleware 32a then provides that received content as text, for example, to the chat synchronizer 40. Upon receipt, the chat synchronizer 40 determines which client device 12, 14 should receive the content based on the routing table 42, and sends that content to the selected client device. When client indirect messaging, involves a situation where one or more of the intended recipient(s) of the chat message and the sending user is/are on different, possibly incompatible, chat platforms 50 (incompatible messaging applications). [0065] Regardless, the chat synchronizer 40 determines whether direct or indirect messaging is required to communicate the received chat message to the other users in the virtual chat room 60 (box 144)… Provided the chat proxies 30 are the same, chat synchronizer 40 sends the chat message to the intended recipient(s) via direct messaging (box 146). Otherwise, the chat synchronizer 40 sends the chat message to the intended recipient(s) via the identified chat proxy 30 (chatbot).[0066] discloses Particularly, using the routing table 42, the chat synchronizer 40 will locate the intended recipient(s) and determine the chat proxy 30 with (chatbot) which they are associated (box 148)…The chat synchronizer 40 then sends the edited chat message to the proxy middleware of the selected chat proxy 30 to send on to the associated chat platform 50 (box 150)).
transmitting information relating to the first chatbot (fig. 8, 32 Facebook proxy; [0113] discloses HERMES is the unique name of the particular chat proxy 30 that sent the chat message on Mike's behalf. As stated previously, this is because the chat proxy HERMES, which is specifically associated with FACEBOOK) to the second chatbot  (fig.  to program the first chatbot and transmitting information relating to the second chatbot to the first chatbot to program the second chatbot to enable the first user and the second user to send messages to one another via the first chatbot and the second chatbot ([0034] discloses chat synchronizer 40 (intermediate device)is configured to control the chat proxies 30 (chatbot) to log onto their corresponding chat platforms 50, and to automatically download the contents of the user's contact list for each chat platform 50 (chat application such as Facebook, Viber and Skype) on which the user has an active account. Once the user's contact information has been downloaded from each of the chat platforms 50, the chat synchronizer 40 aggregates the contact information into the user's chat profile (information to be exchanged), and organizes that contact information such that the chat proxies 30 (chatbots) are able to subsequently utilize that information to establish, join (program), and maintain chat sessions with other users independent of any particular chat platform 50 (cross platform) that corresponds to the intermediate device enabling the chat proxy (chatbots) to transmit information to each other so that they are able to utilize the information to enable cross platform communication among users. Fig. 8 discloses the Facebook proxy 32 download information of the platform and sends to the chat synchronizer to be integrated and provided to the other chat proxy such as Viber proxy 38 and vice versa to enable the Facebook user and the Viber users chat agnostic to the respective platforms of Facebook and Viber; [0115] discloses device 14 is logged into the VIBER platform 58, and the user of client device 16 is logged into the FACEBOOK platform 52. The chat proxies 32, 38 that are associated with the FACEBOOK and VIBER platforms 52, 58, respectively, transfer the chat messages received from client device 12 to the client devices 14, 16 via the chat synchronizer 40 in chat server 20, as previously 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Gatti with Yi. The modification would allow cross platform chat communications among users that have different messaging platforms. The modification would allow integrated communication among users` devices agnostic to messaging application running on the device to enable effective multi-channel communication.
But, the combination does not explicitly disclose:
the first chatbot generating a message without user instructions by natural language processing and a neural network;
the second chatbot automatically generating an answer to the message without user instructions by natural language processing and a neural network; and
the second chatbot automatically transmitting the answer to the first chatbot without user instructions;
However, in the same field of endeavor, Niko discloses: the first chatbot generating a message without user instructions by natural language processing and a neural network (Niko, “How Bot-to-Bot Soon Replace API” discloses  Imagine that a bot — let’s call her Annie (first chatbot) — needs to answer a question from a customer but lacks information from her own backend systems. Annie is powered with artificial intelligence and spontaneously decides to reach out to another bot (second chatbot) to get the information she needs. Annie aggregates the information and delivers it back to the customer. The network where the chatbots communicate corresponds to the neural network and the ;
the second chatbot automatically generating an answer to the message without user instructions by natural language processing and a neural network ( Niko, “How Bot-to-Bot Soon Replace API” discloses  Annie is powered with artificial intelligence and spontaneously decides to reach out to another bot (second chatbot) to get the information she needs. Annie aggregates the information and delivers it back to the customer); and
the second chatbot automatically transmitting the answer to the first chatbot without user instructions (Niko, “How Bot-to-Bot Soon Replace API” discloses  Annie — needs to answer a question from a customer but lacks information from her own backend systems. Annie is powered with artificial intelligence and spontaneously decides to reach out to another bot to get the information she needs. Annie aggregates the information and delivers it back to the customer);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Niko. The modification would allow a system where software agents like bots can communicate with each other without the intervention of APIs and avoiding the need to programming skill to setup the APIs as a result enabling to set up an efficient and simplistic system to resolve customer problems autonomously through peer to peer bot communications.
But, the combination does not explicitly disclose:
Automatically generating a response to the message from the first chatbot by the second chatbot without direct user instructions in real time;

transmitting the response by the second chatbot to the first chatbot for further presenting to the first user.
However, in the same field of endeavor, Brown discloses automatically generating a response to the message from the first chatbot by the second chatbot without direct user instructions in real time ([0111] discloses virtual assistants may communicate with each other to perform tasks for one or more users. For example, if a user desires to schedule a meeting with another user, the user may communicate this desire to a virtual assistant and the virtual assistant may communicate with the other user's virtual assistant to schedule the meeting. The virtual assistants may exchange calendar information to identify a time at which both users are available. In addition to managing communications between virtual assistants, the virtual assistant communication module 222 may cause representations of the conversation to be output via a conversation user interface. In returning to the scheduling example, a dialog representation may be presented showing that one virtual assistant asked when a user would be available, and another dialog representation may be presented showing that the other virtual assistant responded with times that the user is available. These dialog representations may assist a user in understanding a conversation between virtual assistants, which may have ultimately led to completion of a task for the user).
wherein the response is indicative of availability of the second user based on each chatbot negotiating availability of users for a meeting on a particular date and time using a calendar application ([0111] discloses if a user desires to schedule a meeting with another user, the user may communicate this desire to a virtual assistant (corresponds to chatbot in light of [0015] of the instant application) and the virtual assistant may communicate with the other user's virtual assistant to schedule the meeting. The virtual assistants may exchange calendar information to identify a time at which both users are available; [0111] discloses upon identifying that a user has arrived at an office building for a meeting with another user (e.g., based on location information), the user's virtual assistant may communicate with a virtual assistant of the other user. In light of [0040] of the instant application, accessing location and proximity system and exchanging the information corresponds to using location and proximity systems of the users).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of eth invention was effectively filed to combine the teaching of the combination with Brown. The modification would allow AI modules to interactively communicate with each other to negotiate terms on behalf of users for effectively assisting users of extra tasks as a result free users to do other tasks.

	Regarding claim 2.    The combination discloses the method of claim 1.
	Gatti further discloses further discloses, in which the first messaging application is provided on a first user device of the first user and the second messaging application is provided on a second user device of the second user (fig. 3B discloses user device Bob and Alice initiating messages and communicating the messages through proxy bots Bob and Alice. The messaging application on the corresponding devices corresponds to messaging applications).
Regarding claim 5.    The combination discloses method of claim 1.
Yi discloses in which the first chatbot (fig. 8, Facebook proxy 32) is installed on the central messaging system (fig. 8, Facebook proxy 32 is installed on central messaging server 20) or the second chatbot is installed on the central messaging system (fig. 8, Facebook proxy 32 is installed on central messaging server 20).
Regarding claim 6.    The combination discloses method of claim 1.
Yi discloses in which the first chatbot (fig. 8, Facebook proxy 32) is installed on the central messaging system (fig. 8, Facebook proxy 32 is installed on central messaging server 20) and the second chatbot is installed on the central messaging system (fig. 8, Facebook proxy 32 is installed on central messaging server 20).
Regarding claim 10.    The combination discloses the method of claim 1.
Gatti discloses in which the transmitting of the message to the second chatbot further comprises providing the message to the second user via the second messaging application (fig. 3B discloses the respective bots such as Bob and Alice acts as a proxy for message exchange between devices, Bob and Alice, of the corresponding bots. The messaging applications of the devices to receive and send messages on the devices corresponds to messaging applications).
Yi discloses, in which the transmitting of the message to the second chatbot further comprises providing the message to the second user via the second messaging application (fig. 8 discloses user 14 communicates Viber message from the Viber platform (application) to the Viber proxy (chatbot)).
Regarding claim 11.    The combination discloses the method of claim 1, further comprising:
receiving a second message from the second user via the second messaging application (fig. 8, discloses user 14 (second user) communicate with user 16 (first user) using second messaging application Viber and sending the message to the user 16 through Viber proxy (second chatbot) and Facebook proxy (first chatbot));
obtaining the second message by the second chatbot application (fig. 8, discloses user 14 (second user) communicate with user 16 using messaging application Viber (second messaging application) and sending the message to the user 16 through Viber proxy (chatbot) and Facebook proxy (first chatbot));
transmitting the second message by the second chatbot to the first chatbot; and presenting, by the first chatbot, the second message to the first user via the first messaging application (fig. 8, discloses user 14 (second user) communicate with user 16 using messaging application Viber (second messaging application) and sending the message to the user 16 through Viber proxy (chatbot) and Facebook proxy (first chatbot));
Regarding claim 14.    The combination discloses the method of claim 1, further comprising:
		associating the first chatbot, the second chatbot, and one or more additional chatbots through the central messaging system to enable multi-party messaging involving three or more users (0111] In one embodiment 2204, SkillTap publishes to a subscriber   such that the User `A` conversation can be joined by more than one Subscriber. Each subscriber corresponds to a user with a chatbot (SkillTap)).
Regarding claim 15.    The combination discloses method of claim 1.
	Gatti discloses in which at least one of the first chatbot and the second chatbot is configured to generate automated answers to user requests using natural language processing ([0012] discloses a chatbot is any object that can receive, interpret and reply to messages using natural language).
Regarding claim 19.    The combination discloses cross-platform messaging system comprising at least one processor and a memory storing processor-executable codes (fig. 3, 305 client 1 having memory and a processor to execute instructions stored in memory), wherein the at least one processor is configured to implement the following operations upon executing the processor-executable codes:
All other limitations of claim 19 is similar with limitations of claim 1. The claim is rejected on the analysis of claim 1 above.
Regarding claim 20. Gatti discloses a non-transitory processor-readable medium having instructions stored thereon (fig. 3B, The Bob device), which when executed by one or more processors (fig. 3, the processor of Bob device), cause the one or more processors to implement a method for cross-platform messaging, the method comprising:
All other limitations of claim 20 is similar with limitations of claim 1. The claim is rejected on the analysis of claim 1 above.
Claims 3-4, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gatti (US 20180025726), Yi (US pg. no. 20160149839), Niko “How Bot-to-Bot could Soon replace APIs”, hereinafter Niko and Brown (US Pg. no. 20150186156), further in view of Goodman (US pg. no. 20040117444).
Regarding claim 3.    The combination discloses method of claim 1.
But, the combination does not explicitly disclose:
in which the first chatbot is installed on the first messaging application or the second chatbot is installed on the second messaging application
However, In the same field of endeavor, Goodman discloses, in which the first chatbot is installed on the first messaging application or the second chatbot is installed on the second messaging application (fig. 4 323 discloses App2 is installed on the IM of client 2 (IM2) and app1 is installed on IM of client 1 (IM1)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of eth invention was effectively filed to combine the teaching of the combination with Goodman. The modification would allow a system where the user can flexibly install and uninstall messaging application and bots based on user preference to enable positive user experience of bot assisted messaging system.
Regarding claim 4. The combination discloses the method of claim 1.
But, the combination does not explicitly disclose:
in which the first chatbot is installed on the first messaging application and the second chatbot is installed on the second messaging application;
However, in the same field of endeavor, Goodman further discloses, in which the first chatbot is installed on the first messaging application and the second chatbot is installed on the second messaging application (fig. 4 323 discloses App2 is installed on the IM of client 2, IM2 and app1 is installed on IM of client 1, IM1)).	
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of eth invention was effectively filed to combine the teaching of the combination with Goodman. The modification would allow a system where the user can flexibly install 
Regarding claim 9. The combination discloses the method of claim 1.
But, the combination does not explicitly disclose:
in which the receiving of the message from the first chatbot further comprises receiving the message from the first user via the first messaging application;
	However, in the same field of endeavor, Goodman discloses, in which the receiving of the message from the first chatbot further comprises receiving the message from the first user via the first messaging application ([0081] discloses the display at client 2 is like an IM display.  If the listener (first user) is interested in responding, he transmits a response special IM by typing text in the displayed window.  App 2 (first chatbot) (323) uses IM 404 to transmit the message to the requester at client 1 (305)).
	Therefore, it would have been obvious to a person having ordinary skill I the art at the time of eth invention was effectively filed to combine the teaching of the combination with Goodman. The modification would allow chatbot assisted messaging system where users of different platforms can communicate across platforms via chatbots.	
Regarding claim 12.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose:
in which the first chatbot is associated with the second user using at least a second user identifier and a second user avatar, and in which the second chatbot is associated with the first user using at least a first user identifier and a first user avatar;
However, in the same field endeavor, Goodman discloses, in which the first chatbot (fig. 5, 504 SkillTap) is associated with the second user (fig. 5 Juddy  using at least a second user identifier and a second user avatar (fig. 5, and [0086] discloses first user`s (Brian`s) bot, SkillTap 504 is associated with second user Judy Warren using name of the second user Judy Warren, and the second user Avatar 506), and in which the second chatbot is associated with the first user using at least a first user identifier and a first user avatar (fig. 5, and [0086] discloses first user (Brian`s) bot, SkillTap 504 is associated with second user Judy Warren using name of the second user Judy Warren, and the second user Avatar 506. Similar configuration in Judy Warrens device that associate Judy Warrens bot (SkillTap) with brains name and Brian`s avatar 506 teaches the above limitation).
Therefore, it would have been obvious to person having ordinary skill in the art at the time of eth invention was effectively filed to combine the teaching of the combination with Goodman. The modification would allow effective communication thread management by associating participating entities linked. The modification would allow managing communication profile of participating entities by linking one entity with the other for enabling effective communication system.
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gatti (US 20180025726), Yi (US Pg. no. 20160149839), Niko “How Bot-to-Bot could Soon replace APIs”, hereinafter Niko and Brown (US Pg. no. 20150186156), further in view of Vargas (US pg. no. 20090181702), further in view of Zhu (US pg. no. 20130073636).
	Regarding claim 7.    The combination discloses the method of claim 1, further comprising:
first user to communicate with the second user via the first chatbot and the second chatbot ([0115] discloses device 14 is logged into the VIBER platform 58, and the user of client device 16 is logged into the FACEBOOK platform 52. The chat proxies 32 (first chatbot), 38(second chatbot) that are associated with the FACEBOOK and VIBER platforms 52, 58, respectively, transfer the chat messages received from client device 12 to the client devices 14, 16 via the chat synchronizer 40 in chat server 20, as previously described. The chat synchronizer 40 also synchronizes the chat messages it communicates between the client devices 12, 14, 16 in chronological order).
	But, the combination does not explicitly disclose:
retrieving, by the second component, contact information of the first user from a second user device; and
However, in the same field of endeavor, Vargas discloses 
retrieving, by the second component, contact information of the first user from a second user device ([0034] the method first checks to determine whether the user to which the communication is designated is known (retrieving contact information of the other device using component)); and
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Vargas. The modification would allow identifying contact information in order to identify users that are capable of initiating messaging communication and build user profile to enable effective communication among only members. The modification would enable gathering user information that would be used to establish effective group communication.

based on the contact information of the first user device, prompting the first user to select a desired messaging application to communicate with the second user via the first component and the second component.
However, in the same field of endeavor, Zhu discloses based on the contact information of the first user device, prompting the first user to select a desired messaging application to communicate with the second user via the first component and the second component ([0055] discloses the list of participants is extracted from contact database 354, and from the extracted information (contact information), processor 352 interrogates (prompts) a selection of messaging platforms(messaging application)and social network platforms through messaging interface 356. When a set of available channels for each user is determined, the processor selects a channel for each participant. Upon selecting a channel for each user, the set of selected channels can then be used by the processor 352 to send a message received from the user over user interface 350 to each of the messaging platforms and social network platforms over messaging interface 352).
Therefore, it would have been obvious to person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Zhu. The modification would allow a system for implementing user preference of a specific messaging platform from multiple choices for maximum user experience and efficient messaging communication.
	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gatti (US 20180025726), Yi (US Pg. no. 20160149839), Niko “How Bot-to-Bot could Soon replace APIs” and Brown (US Pg. no. 20150186156), further in view of Gupta (US Pg. pub. 20180027395).
	Regarding claim 13.    The method of claim 1, further comprising:	
	Yi discloses operatively coupling a third chatbot with the first chatbot, the second chatbot, and the central messaging system, in which the third chatbot is associated with a third user (fig. 8 discloses Skype proxy 34 (third chatbot is operatively coupled to the Facebook proxy 32 (first chatbot) and Viber proxy (second chatbot to enable communication with a user associated with the Skype, Facebook and Viber applications) and 
	transmitting the message to the second chatbot and the third chatbot (fig. 8 discloses a system to enable messaging cross platform using different messaging applications through messaging proxy 32, 34 and 38 that corresponds to first, second and third chatbots respectively. The devices associated with the messaging proxies corresponds to the first, second and third devices respectively )), the third chatbot associated with the third messaging application (fig. 8 discloses a system to enable messaging cross platform using different messaging applications through messaging proxy 32, 34 and 38 that corresponds to first, second and third chatbots respectively. The devices associated with the messaging proxies corresponds to the first, second and third devices respectively).
	But, the combination does not explicitly disclose:
	transmitting the message to the second device and the third device, the third device associated with the third messaging application different from both the first messaging application and the second messaging application;
transmitting the message to the second device and the third device, the third device associated with the third messaging application different from both the first messaging application and the second messaging application ([0073] discloses if the original messaging format does not match the recipient messaging format (any of the recipient corresponds to either the second or the third device that has different messaging application), then process 500 may include converting the message to the recipient messaging format, to generate a converted message, and providing the converted message (block 540).  For example, when recipient application server device 215 determines that the original messaging format does not match the recipient messaging format (receiver corresponds to either the second user or the third user), recipient application server device 215 may convert the message to the recipient messaging format to generate a converted message.  Recipient application server device 215 may provide the converted message to recipient UE 205).
		Therefore, it would have been obvious to a person having ordinary skill in eth art at the time of the invention was effectively filed to combine the teaching of the combination with Gupta. The modification would allow effective system where devices can communicate irrespective of format of messaging application the devices support.  	 
	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gatti (US 20180025726), Yi (US Pg. no. 20160149839), Niko “How Bot-to-Bot could Soon replace APIs”, and Brown (US Pg. no. 20150186156), further in view of Da Palma (US PG. no. 20080147406).
	Regarding claim 16.    The combination discloses method of claim 1.

However, in the same field of endeavor, Da Palma discloses in which at least one of the first chatbot and the second chatbot (fig, 1 chatbot) is configured to generate automated answers to user requests using an interactive voice response (IVR) system ([0025] discloses Chatbot server 114 interacts with IVR to provide response to user requests. It discloses the Chatbot server 114 (chatbot) can fetch 121 voice markup 123 associated with a speech enabled application 119, which it executes. Speech-enabled application 119 is IVR (see [0022]). The Chatbot server 114 can also relay textual input 120 from interface 110 to send text 122 consumable by voice server 118 via interface 106. The voice server 118 can match the input against a recognition grammar and generate text output 124 for the Chatbot server 114. The Chatbot server 114 can use this output 124 when it executes the application. The application 119 (IVR) processes this output, which can produce a responsive output, typically in a form of a Voice markup segment, such as VoiceXML (which can further employ the use of the W3C Speech Synthesis Markup Language or SSML). The Chatbot server 114 can dynamically convert the responsive output from the markup into textual output 126, which interface 110 handles).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Da Palma. The modification would allow interactive communication between the user and chatbot using both a text and voice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-US pg. no. 20140164953; 
-US pat. no. 8775529.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:00 am- 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        01/13/2022